United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
N.D., Appellant
and
OFFICE OF SPECIAL COUNSEL,
HEADQUARTERS, Washington, DC, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0823
Issued: August 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 15, 2016 appellant filed a timely appeal from a September 22, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a stress-related
condition in the performance of duty.

1

Appellant also timely requested oral argument before the Board. However, by letter dated August 18, 2016,
appellant advised the Clerk of the Appellate Boards that she was withdrawing her request for oral argument.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision and order are incorporated herein by reference. The
relevant facts of the prior appeal are included below.
On February 8, 2006 appellant, then a 35-year-old paralegal specialist, filed an
occupational disease claim (Form CA-2) alleging that she sustained acute stress due to exposure
to various incidents and conditions at work over a period of time. The claim was assigned
OWCP File No. xxxxxx775. Appellant indicated that she first became aware of her claimed
condition on approximately December 29, 2005 and first realized on January 27, 2006 that it was
caused or aggravated by her employment. She stopped work on January 23, 2006 and returned
to her regular work on January 25, 2006. On the same form, appellant’s immediate supervisor
indicated that appellant first reported her claimed work-related occupational disease to him on
January 27, 2006.
In an attached statement, appellant asserted that her immediate supervisor threatened to
fire her, reneged on employment agreements, slandered her professional and personal reputation,
and subjected her to acts of harassment, intentional infliction of emotional distress, mental abuse,
disparate treatment, and discrimination. She indicated that her immediate supervisor instructed
her to change her seating arrangements at least five times in a two-month period, thereby
subjecting her to working in an office that made her sick and another office that was unsafe.
Appellant advised that she sought medical treatment after experiencing sleepless nights,
uncontrollable crying, loss of appetite, and migraine headaches.
Appellant submitted various documents from early 2006, including time and attendance
records and e-mails she had exchanged with her immediate supervisor regarding use of leave,
approval of a flexible work schedule, and application for a job promotion. She also submitted
several medical reports.4
In a February 7, 2006 statement, appellant’s immediate supervisor indicated that
appellant had never worked as a fully functioning paralegal before being hired in July 2005 as a
paralegal specialist at the GS-9 level with eligibility to be promoted to the GS-11 level. He
noted that he advised appellant that she could be promoted based on satisfactory performance
and time in grade (at least 52 weeks), but that such promotion was subject to supervisory
discretion and that no promise was made for automatic promotion after a certain amount of time.
The supervisor indicated that appellant approached him in September 2005 about possible
promotion, but that he did not feel she had been in the job long enough to be adequately
evaluated for promotion. He noted that he accommodated appellant’s request to be moved to
another office because of her claim that a smell was making her nauseated. The supervisor
indicated that he had an employee check on appellant’s complaint about unsafely stacked
3

Docket No. 10-1655 (issued May 25, 2011).

4

In an April 18, 2016 letter, OWCP requested that appellant submit additional factual and medical evidence in
support of her claim. Appellant submitted additional medical records and documents of an administrative nature
after receiving the April 18, 2016 letter.

2

furniture near her office but that the employee did not find any unsafe conditions. He noted that
he gave appellant a letter of counseling on September 30, 2005 because she circumvented the
chain of command by directly e-mailing the head of the agency with complaints after being
instructed to first direct such complaints to lower-level managers. The supervisor indicated that
he had advised appellant that her position required a fixed-hour schedule with a requirement to
handle telephone calls from 8:30 a.m. to 5:00 p.m. with no possibility of a flexible work
schedule.5 He asserted that he had not engaged in any harassing or discriminatory actions
towards appellant.
On February 8, 2006 appellant also filed a traumatic injury claim (Form CA-1) alleging
that she sustained a stress-related condition at work. The claim was developed under File
No. xxxxxx775. Appellant had not identified any date of injury on the Form CA-1 that she had
completed on February 8, 2006, but she later asserted that on March 9, 2006 a coworker called
security on her for an unsubstantiated claim, an action which she believed constituted retaliation
for her complaints about her supervisor’s managerial practices and ethics.6
In a February 9, 2006 statement, appellant’s immediate supervisor indicated that
appellant moved several times during the first few months of her employment, but that such
moves were necessitated by the addition of new employees and the need for some employees to
be closer to their managers. He again noted that one of the moves was due to appellant’s request
to be relocated away from a smell in her office. The supervisor indicated that appellant was not
required to work in unsafe surroundings and that he responded to all of her requests for furniture
and equipment. He again advised that no promise was made that appellant would be promoted to
the GS-11 level after working any specific period of time. The supervisor noted that appellant
was told that the agency had specific contacts at the National Finance Center (NFC) who they
correspond with regarding pay-related issues and that appellant did not follow the proper
channels when contacting the NFC. He denied that she was subjected to harassment,
discrimination, or retaliatory actions.7
In an undated statement received on March 21, 2006, appellant disagreed with the
substance of the February 9, 2006 statement of her immediate supervisor. She denied that she
circumvented the instructions of management and asserted that the supervisor denied her request
to replace a desk that was in poor condition.

5

The supervisor noted that appellant’s request for reasonable accommodation to include a flexible work schedule
was denied because the medical documentation did not support the need for such an accommodation.
6

Appellant indicated that she was withdrawing her February 8, 2006 occupational disease claim, but she
continued to implicate claimed work factors occurring over more than one day or work shift as causing her stressrelated medical condition. She later noted that she did not wish to withdraw the claim. A traumatic injury refers to
injury caused by a specific event or incident or series of incidents occurring within a single workday or work shift
whereas an occupational disease refers to an injury produced by employment over a period longer than a single
workday or shift. 20 C.F.R. § 10.5(q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
7

The Board notes that it appears that appellant filed grievances and EEO claims beginning in late 2005 and that,
in part, appellant’s immediate supervisor was responding in his February 2006 statements to assertions appellant
made in those grievances and claims. Appellant later submitted a limited number of documents referencing these
grievances and claims.

3

On April 21, 2006 appellant filed a Form CA-1 alleging that on March 9, 2006 she
sustained a work-related traumatic injury in the form of intentional infliction of emotional
distress. The claim was given File No. xxxxxx252. In an attached statement, appellant indicated
that on March 9, 2006 a coworker called security on her with a “fabricated claim” and that the
ensuing investigation revealed that the employee’s claim was unfounded and unsubstantiated.
She also asserted that on March 20, 2006 her immediate supervisor pursued her in the hall at
work in a manner “that came off to me as sexually violating.” Appellant claimed that her
immediate supervisor refused to accommodate her working conditions as a means of retaliating
against her for filing complaints against his managerial practices and work ethics.
On April 21, 2006 appellant filed a Form CA-2 alleging that she sustained acute stress
and intentional infliction of emotional distress due to exposure to various incidents and
conditions at work over time. The claim was given File No. xxxxxx253. She indicated that she
first became aware of her claimed condition on March 9, 2006 and first realized on March 28,
2006 that it was caused or aggravated by her employment.
In July 25 and August 23, 2006 statements, appellant again asserted that she was unfairly
accused of threatening a coworker on March 9, 2006. In an October 20, 2006 statement,
appellant alleged that her immediate supervisor harassed her on March 20, 2006 by “following
her down the hall using inappropriate body gestures and acting obsessed with her.” She also
claimed that management unfairly denied her requests for reasonable accommodation in mid2006.
On May 27, 2008 an official with the Legal Counsel and Policy Division of the
employing establishment indicated that in March 2006 a security manager appropriately
investigated a potentially threatening comment made by appellant at work.
In March 2009 appellant requested and received copies of the documents contained in
claim File Nos. xxxxxx775, xxxxxx252, and xxxxxx253.
In statements dated April 16 and June 2, 2009, appellant further described the incidents
and conditions at work which she believed caused her to develop a stress-related condition. She
claimed that she was unfairly denied a career ladder promotion to the GS-11 level in
September 2005. Appellant indicated that her immediate supervisor preferred another employee
and promoted that employee to the GS-11 level. She claimed that her immediate supervisor
reversed the flexible worktime arrangement that she was originally given. Appellant noted that
she was improperly given a letter of counseling on September 30, 2005 as a result of contacting
the head of her agency about a matter. She indicated that she was improperly moved five times
during the first two months of her employment. Appellant claimed that she was placed in an
office that had furniture unsafely piled six feet outside the door. She alleged that her immediate
supervisor threatened to fire her after she made disclosures to upper management concerning his
actions towards her and that he had slandered her professional and personal reputation.
Appellant asserted that her immediate supervisor had refused to reassign her after she reported
she was in a hostile working environment. She claimed that her supervisor sexually harassed her
on March 20, 2006 when she turned in her sign-in sheet and she generally alleged that she
suffered sexual harassment at work. Appellant asserted that, as reported in a police report, she
was subjected to harassment when she received a threatening letter from an EEO attorney which

4

indicated that, if she did not drop her complaints, she was “going to regret it.” She alleged that
she was verbally reprimanded without justification for calling the NFC about the fact that her
pay was not received in a timely manner. Appellant claimed that in late 2006 she unfairly
received a letter of proposed removal for being on absent without leave (AWOL) status.
Appellant submitted additional administrative documents and e-mails regarding such
matters as the claimed March 9, 2006 incident, leave usage, promotion opportunities,
disciplinary actions, and her requests for reasonable accommodation. In an “Offense/Incident
Report” dated March 10, 2006, an unidentified person indicated that a report had been filed
regarding “a threatening statement within the office” made by a person (identified only as
“Rp2”). It was reported that, upon investigation, the person who was alleged to have made the
claimed threatening statement did not recall “making any threatening or derogatory statements
toward anyone within her office.”8 In a June 26, 2006 e-mail to several coworkers, appellant
indicated that the officer who investigated the “alleged threat” told her that nothing about “gun
usage” was reported in the initial investigation.
Appellant also submitted several medical reports from 2006 containing a diagnosis of
adjustment disorder with mixed anxiety and depressed mood. She submitted documents
referencing grievances and EEO complaints she had filed in connection with various matters,
including the claimed March 9, 2006 incident and her failure to be promoted.9
In a May 5, 2006 statement, the director of the Management and Budget Division of the
employing establishment indicated that on September 30, 2005 appellant was properly given a
letter of counseling for circumventing his instructions about directly contacting the head of the
agency. He denied that appellant was told that she would be fired. The director noted that, on
March 9, 2006, a coworker of appellant reported to a security officer at the employing
establishment that appellant had made a “possible threatening statement in the office.” The
director noted that security officers conducted an on-site investigation and closed the matter
without further action. He noted that appellant’s immediate supervisor reported that appellant
turned and walked away from him during a discussion on March 20, 2006 in a manner which he
felt was unprofessional. The director indicated that he was unaware of any substantiation of
appellant’s claims of harassment and retaliation.
In a May 4, 2009 decision, issued in connection with case File No. xxxxxx252, OWCP
denied appellant’s claim that she sustained a stress-related condition in the performance of duty.
8

The record also contains a June 27, 2006 “Offense/Incident Report” in which a security officer with an illegible
signature indicated that appellant was involved in an incident on March 9, 2006 for which security was called.
However, the report does not contain any further details of the incident. In a June 26, 2006 “Offense/Incident
Report,” an unidentified person indicated that “Rp2” claimed that she received a letter from the “EEO Counsel
office” indicating that if she did not drop her complaints, she was “going to regret it.” The record does not contain a
letter from an EEO employee containing such language.
9

The EEO documents include a summary statement indicating that a coworker of appellant’s reported to the
director of the Management and Budget Division of the employing establishment that appellant made a statement in
early 2006 that it would not be surprising if somebody came into the office and shot the place up. The coworker
noted that appellant made a machine gun sound while making this statement. It is unclear who produced the
summary statement.

5

It found that appellant did not establish any compensable work factors because she failed to
demonstrate that she was subjected to harassment, discrimination, or error/abuse with respect to
administrative matters. Although the May 4, 2009 decision was issued in connection with a
claim for a March 9, 2006 traumatic injury due to work factors (File No. xxxxxx252), OWCP
effectively considered and denied appellant’s claim for a work-related occupational disease.10
Appellant requested a hearing with an OWCP hearing representative and during a
September 15, 2009 hearing she further described her claimed work factors.11 In a December 17,
2009 decision, OWCP’s hearing representative affirmed OWCP’s May 4, 2009 decision with
respect to the finding that appellant failed to establish a stress-related occupational disease in the
performance of duty. However, the hearing representative also found that OWCP’s May 4, 2009
decision had not adequately considered appellant’s claim that she sustained a stress-related
traumatic injury in the performance of duty on March 9, 2006 and he remanded the case to
OWCP to render an appropriate decision on this matter. OWCP’s hearing representative directed
OWCP to combine the case files of record (File Nos. xxxxxx775, xxxxxx252, and xxxxxx253).
In a March 31, 2010 decision, issued in connection with case File No. xxxxxx252,
OWCP denied appellant’s claim that she sustained a stress-related traumatic injury in the
performance of duty on March 9, 2006. It found that appellant had not established a
compensable work factor in her claim for injury on March 9, 2006.
Appellant appealed her case to the Board. In an order remanding case dated May 25,
2011, the Board set aside OWCP’s March 31, 2010 decision and remanded the case to OWCP in
order to combine case File Nos. xxxxxx775, xxxxxx252, and xxxxxx253.12 It found that, for a
full and fair adjudication in accordance with OWCP procedures, all of the case files pertaining to
appellant’s claim for a stress-related condition due to work factors, whether traumatic or
occupational in nature, needed to be combined. The Board directed that, after this combining of
case files, OWCP should issue an appropriate merit decision on appellant’s claim for a stressrelated condition due to work factors.
OWCP combined the claim files on remand as directed. By decision dated September 22,
2015, OWCP denied appellant’s claim for a stress-related condition due to incidents and
conditions at work. It determined that appellant had not established any compensable
employment factors and denied her claim for a stress-related condition.
LEGAL PRECEDENT
To establish an emotional condition causally related to factors of her federal employment,
the claimant must submit: (1) factual evidence identifying and supporting employment factors or
incidents alleged to have caused or contributed to her condition; (2) rationalized medical evidence
establishing that she has an emotional condition or psychiatric disorder; and (3) rationalized
10

It is unclear from the record why there was a delay in issuing the May 4, 2009 decision.

11

In a November 23, 2009 memorandum, the employing establishment denied appellant’s claims that she had
been subjected to harassment, discrimination, or error/abuse in administrative matters.
12

See supra note 3.

6

medical opinion evidence establishing that her emotional condition is causally related to the
identified compensable employment factors.13
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.14 However, disability is not compensable when it results from factors such as an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or to hold a particular position.15
To the extent that incidents alleged as constituting harassment or a hostile work
environment are established as occurring and arising from appellant’s performance of her regular
duties, these could constitute employment factors.16 For harassment to give rise to a
compensable disability under FECA there must be evidence that harassment did in fact occur.17
Allegations of harassment must be substantiated by reliable and probative evidence.18 Mere
perceptions of harassment are not compensable.19
An employee’s emotional reaction to administrative or personnel matters generally falls
outside FECA’s scope.20 Although related to the employment, administrative and personnel
matters are functions of the employer rather than the regular or specially assigned duties of the
employee.21 However, to the extent the evidence demonstrates that the employing establishment
either erred or acted abusively in discharging its administrative or personnel responsibilities,
such action will be considered a compensable employment factor.22
Verbal altercations and difficult relationships with coworkers and supervisors/managers,
when sufficiently detailed and supported by the record, may constitute compensable factors of

13

See Kathleen D. Walker, 42 ECAB 603 (1991).

14

Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

15

Lillian Cutler, id.

16

P.T., Docket No. 14-2011 (issued February 5, 2015); see also David W. Shirey, 42 ECAB 783, 795-96 (1991);
supra note 13.
17

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

18

Joel Parker Sr., 43 ECAB 220, 225 (1991).

19

Supra note 17.

20

Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Matilda R. Wyatt, 52 ECAB 421, 423 (2001); Thomas D.
McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).
21

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

22

Id.

7

employment.23 However, this does not imply that every ostensibly abusive or threatening
statement uttered in the workplace will give rise to coverage under FECA.24 For appellant to
prevail on her claim, she must support her allegations with probative and reliable evidence.25
Assigning work and monitoring performance are administrative functions of a
supervisor.26 The manner in which a supervisor exercises his/her discretion falls outside FECA’s
coverage. This principle recognizes that supervisors must be allowed to perform their duties, and
at times employees will disagree with their supervisor’s actions. Mere dislike or disagreement
with certain supervisory actions will not be compensable absent error or abuse on the part of the
supervisor.27
Perceptions and feelings alone are not compensable. To establish entitlement to benefits,
a claimant must establish a basis in fact for the claim by supporting her allegations with
probative and reliable evidence.28 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter, OWCP must base its
decision on an analysis of the medical evidence.29
ANALYSIS
Appellant filed multiple claims (File Nos. xxxxxx775, xxxxxx252, and xxxxxx253), both
for a traumatic injury and an occupational disease, alleging that she sustained a stress-related or
emotional condition as a result of a series of employment incidents and conditions. OWCP
initially denied appellant’s claim because she had not established any compensable employment
factors. In an order remanding case dated May 25, 2011, the Board set aside OWCP’s prior
denial decision and remanded the case to OWCP in order to combine her multiple claims.
OWCP combined the claim files on remand and issued a September 22, 2015 decision denying
appellant’s claim for a stress-related condition due to work because she did not establish any
compensable employment factors.
The Board must initially review whether these alleged incidents and conditions of
employment are covered employment factors under the terms of FECA. The Board notes that
appellant’s allegations do not pertain to her regular or specially assigned duties under Cutler.30
23

Marguerite J. Toland, 52 ECAB 294, 298 (2001).

24

Fred Faber, 52 ECAB 107, 109 (2000).

25

See supra note 13.

26

Donney T. Drennon-Gala, 56 ECAB 469, 475 (2005); Beverly R. Jones, 55 ECAB 411, 416 (2004); Charles D.
Edwards, 55 ECAB 258, 270 (2004).
27

Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

28

Supra note 13.

29

See Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).
30

See Lillian Cutler, supra note 14.

8

Rather, she has alleged error and abuse in administrative matters and harassment and
discrimination on the part of her immediate supervisor.
Appellant alleged that the employing establishment committed wrongdoing by
improperly denying her a promotion, unfairly subjecting her to disciplinary actions,
unreasonably denying her work accommodation requests, moving her work location without
justification, and improperly carrying out an investigation into a claim that she made a threat at
work. Such administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.31 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.32
Appellant alleged that on March 9, 2006 a security manager for the employing
establishment improperly launched an investigation regarding a statement she made which was
improperly interpreted as a threat. However, appellant has not provided any evidence that the
employing establishment committed any error or abuse in the administrative function of carrying
out this investigation. An official with the Legal Counsel and Policy Division of the employing
establishment, the director of the Management and Budget Division of the employing
establishment, and appellant’s immediate supervisor submitted statements indicating that, while
the investigation did not lead to action being taken against appellant, the investigation was
initiated in response to a legitimate concern and was carried out in an appropriate manner. The
record contains a March 10, 2006 document concerning the investigation, but the information
recorded in this document does not show any wrongdoing by the employing establishment.
There is no final finding of a grievance or EEO complaint in the record showing that
management committed error or abuse in investigating this matter.33
Appellant claimed that she was improperly denied a career ladder promotion to the GS11 level in September 2005. Appellant’s immediate supervisor explained that appellant started
working as a GS-9 level paralegal specialist with promotion potential to the GS-11 level. He
advised that there was no promise made that she would immediately be promoted to a GS-11
after any specific period and that such a decision was within the discretion of the supervisor.
The supervisor felt that appellant had not worked long enough for the employing establishment
to be promoted at the time she requested such a promotion. The Board notes that appellant has
not shown error or abuse by the employing establishment in the administrative function of
handling promotion decisions. Appellant asserted that she was improperly given a letter of
counseling on September 30, 2005 as a result of contacting the head of her agency about a
matter. Appellant’s immediate supervisor noted that correspondence was not supposed to be sent
to the head of the agency. The supervisor indicated that, per the agency’s policies, the contact
was inappropriate as it potentially circumvented the authority of the first-level supervisor.
31

See supra notes 20 and 21.

32

Supra note 21.

33

The mere fact that appellant filed an EEO compliant and a grievance does not establish that she was subjected
to workplace harassment or that unfair treatment occurred. Charles D. Edwards, supra note 26.

9

Appellant indicated that she was verbally reprimanded without justification for calling the NFC
about the fact that her pay was not received in a timely manner. However, appellant’s immediate
supervisor noted that appellant was told that the agency had specific contacts at the NFC who
they correspond with regarding pay-related issues and that appellant did not follow the proper
channels. Appellant has not shown error or abuse in the administrative function of handling
disciplinary actions.34
Appellant claimed that her immediate supervisor reversed the flexible worktime
arrangement that she was originally given. However, appellant’s immediate supervisor noted
that, when appellant’s position was originally offered, she was informed that the hours of the
fixed-hour position were 8:30 a.m. to 5:00 p.m. Appellant’s request for reasonable
accommodation to include a flexible work schedule was denied because the medical
documentation did not support the need for such an accommodation. There is no indication in
the case record that this determination was erroneous. Appellant asserted that she was
improperly moved five times during the first two months of her employment. Appellant’s
immediate supervisor explained that the moves were due to appellant’s request to be moved
away from a smell and due to the demands of the work mission. Appellant claimed that she was
placed in an office that had furniture unsafely piled six feet outside the door and that her
immediate supervisor refused her request to have a more suitable desk. However, appellant’s
immediate supervisor indicated that he properly responded to all of appellant’s requests
regarding furniture, equipment, and office conditions. He denied that the furniture was piled six
feet high or otherwise posed a safety hazard and she failed to submit any evidence in support of
this allegation. Appellant did not submit evidence showing that the employing establishment
committed error or abuse with respect to these administrative decisions.
Thus, appellant has not established a compensable employment factor under FECA with
respect to her claims that management committed error or abuse with respect to administrative
matters.
Appellant claimed that she was subjected to harassment and discrimination by her
immediate supervisor. The employing establishment denied that appellant was subjected to
harassment or discrimination and appellant has not submitted sufficient evidence to establish that
she was harassed or discriminated against by her supervisor. Appellant alleged that the
supervisor made statements and engaged in actions which she believed constituted harassment
and discrimination, but she provided no corroborating evidence, such as witness statements, to
establish that the statements actually were made or that the actions actually occurred.35
Appellant alleged her immediate supervisor threatened to fire her after she made
disclosures to upper management concerning his actions towards her and that he slandered her
professional and personal reputation. She alleged that her immediate supervisor refused to
reassign her after she reported she was in a hostile working environment. Appellant claimed that
she was subjected to sexual harassment on March 20, 2006 when she turned in her sign-in sheet
34

Appellant also claimed that in late 2006 she unfairly received a letter of proposed removal for being on AWOL
status. She did not submit evidence showing that this administrative action was improper.
35

See William P. George, 43 ECAB 1159, 1167 (1992).

10

to her immediate supervisor. She asserted that she was subjected to harassment when she
received a threatening letter from an EEO attorney which indicated that, if she did not drop her
complaints, she was “going to regret it.” Appellant generally alleged that she suffered sexual
harassment and that management retaliated against her for filing grievances and EEO
complaints.
Appellant did not provide any detailed description of these claimed incidents of
harassment and discrimination nor did she submit objective evidence that the incidents actually
occurred. With respect to appellant’s claim of receiving a harassing letter from an EEO attorney,
the Board notes that there is no evidence in the case record showing that appellant received such
a letter and a security officer report in the record dated June 26, 2006 does not indicate that she
showed the alleged letter to the officer who took the report. Appellant filed grievances and EEO
complaints with respect to some of these claims, but the record does not contain a final finding of
a grievance or EEO complaint showing that her immediate supervisor committed harassment or
discrimination as alleged.36
Thus, appellant has not established a compensable employment factor under FECA with
respect to the claimed harassment and discrimination.
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met her burden of proof in establishing that she
sustained a stress-related condition in the performance of duty.37
On appeal, appellant argues that the employing establishment subjected her to
harassment, discrimination, and error/abuse in administrative matters that caused her to develop
stress-related conditions. However, for the reasons explained above, appellant did not submit
sufficient evidence to support these claims.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a stressrelated condition in the performance of duty.

36

See supra note 33.

37

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Garry M. Carlo, supra note 29; Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

11

ORDER
IT IS HEREBY ORDERED THAT the September 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

